Citation Nr: 0211160	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  93-12 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable rating for a pulmonary embolus, 
for the purpose of accrued benefits.  

(The issues of entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities, for the purpose of accrued benefits, and 
entitlement to dependency and indemnity compensation (DIC) 
under 38 U.S.C. § 1318(b)(1) (West 1991 & Supp. 2001) are 
subject to a stay.  Those issues will be decided after the 
stay has been lifted.  The issue of entitlement to service 
connection for the cause of the veteran's death will also be 
addressed in a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's daughter


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from January 1942 to May 1944.  
He died in May 1992.  

This matter comes before the Board of Veteran's Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

As noted on the title page, the issue of entitlement to DIC 
under 38 U.S.C. § 1318(b)(1) and the inextricably 
intertwined issue of entitlement to a total rating based on 
unemployability due to service-connected disabilities, for 
the purpose of accrued benefits, are the subject of a stay.  
They will be decided after the stay has been lifted.   

The Board is undertaking additional development on the issue 
of entitlement to service connection for the cause of the 
veteran's death pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When completed, the Board will provide notice 
of the development as required by Rule of Practice 903.  
(67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing that issue. 


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained. 

2.  Prior to his death in May 1992, the veteran's service-
connected pulmonary embolus was productive of mild 
respiratory impairment.  


CONCLUSION OF LAW

For the purpose of accrued benefits, an evaluation of 10 
percent for service-connected pulmonary embolus is warranted.  
38 U.S.C.A. §§ 1155, 5121 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.20, 4.97, Diagnostic Code 6699 (1992); 
38 C.F.R. § 3.1000 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law and regulations implementing 
the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)) were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The Board 
will assume for the purpose of this decision that the 
liberalizing provisions of the VCAA and the implementing 
regulations, to include the notice and duty to assist 
provisions, are applicable to the appellant's claim.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The record reflects that the appellant has been informed of 
the legal requirements for prevailing in this case.  The RO 
has obtained all available medical records pertinent to the 
claims, testimony was given at a hearing, and Social Security 
Administration (SSA) records have been obtained.  The record 
indicates that the veteran received only VA, and no private 
medical treatment, in the years immediately preceding his 
death.  In September 1995 and May 1997 the appellant was 
requested to provide information about any private medical 
treatment the veteran received but there was no response.  
There is otherwise no outstanding evidence or information 
which should be obtained.  In sum, the facts relevant to this 
claim have been properly developed and there is no further 
action to be undertaken to comply with the provisions of the 
VCAA. 

Factual Background

A chest X-ray on VA examination in 1976 revealed changes due 
to a left thoracotomy in September 1975 for removal of a 
malignant tumor of the left lung.  

A VA outpatient treatment record of April 1979 reflects that 
the veteran's "shortness of breath related obviously to 
[congestive heart failure]."  During VA hospitalization in 
April 1979 it was indicated that some of his respiratory 
problems might be due to obesity.  

On VA examination in September 1979 it was noted that the 
veteran had last worked in August 1975 and had received 
Social Security benefits since 1978.  His nonservice-
connected heart disease and left lung lobectomy were 
associated with his shortness of breath and obesity.  

The discharge summary of VA hospitalization in June 1985 
reflects that the veteran was admitted for what was thought 
to be pleural effusion but was found to be pleural fibrosis 
secondary to his past lobectomy.  He had noted a recent 
increase in exertional dyspnea but had no cough, fever, 
chills, increase in orthopnea or edema.  

During VA hospitalization in November and December 1988 a 
venogram demonstrated deep venous thrombosis in the left leg 
but thereafter he had shortness of breath and a "VQ" 
revealed findings consistent with an intermediate probability 
of a pulmonary embolus.  

The discharge summary of VA hospitalization in January 1989 
reflects that the veteran complained of increasing shortness 
of breath since discharge from VA hospitalization in December 
1988, during which he had a positive venogram.  It was felt 
that he had had a pulmonary embolus.  

At VA hospitalization in January 1990 the veteran complained 
of increasing shortness of breath and chest discomfort which 
was not associated with exertion.  A chest X-ray revealed 
small bilateral pleural effusions which were not amenable to 
thoracentesis.  Pulmonary function testing revealed findings 
which were interpreted as reflecting mild obstructive 
pulmonary disability.  

In June 2000, following the April 1997 Board remand, the 
veteran's medical records (of 12 volumes) were reviewed by a 
VA nurse who noted that the veteran had been hospitalized in 
February 1988 for congestive heart failure, at which time 
pulmonary function testing revealed a mild restrictive 
pattern.  Pulmonary function testing during VA 
hospitalization in May 1991 showed a moderate restrictive 
pattern.  

A VA chest X-ray on an outpatient basis in September 1990 
revealed evidence of pleural effusion in the left lung and 
increased interstitial pulmonary markings, most likely due to 
congestive heart failure.  An underlying pneumonia in the 
left lung could not be excluded.  

During VA hospitalization in December 1990 it was noted that 
the veteran had chronic obstructive pulmonary disease (COPD) 
with a 100-pack year history of smoking but had quit smoking 
in the 1970s after having had lung surgery.  Radiologically, 
thickening in the left lower lobe, which appeared to be 
effusion, was actually old and unchanged since his left lower 
lobe resection.  

A February 1991 chest X-ray revealed pulmonary vascular 
prominence and increased radiodensity in the left chest base 
with bilateral costophrenic angle blunting, all consistent 
with congestive heart failure and/or pneumonia.  A pulmonary 
function test in June 1991 found a moderate restrictive 
pattern.  A chest X-ray in July 1991 found, among other 
things, changes due to COPD.  

During VA hospitalization in May 1991 it was noted that the 
veteran had a history of a cough which was productive of 
yellow sputum and that he had been treated numerous times 
with postoperative antibiotics.  He underwent a pulmonary 
evaluation and it was recommended that he be discharged home 
because his forced expiratory volume after one-second (FEV-1) 
on previous pulmonary function studies was adequate.  

The veteran was admitted for his terminal period of VA 
hospitalization in March 1992 for a presumed pneumococcal 
pneumonia.  A chest X-ray on the first day of admission 
revealed findings similar to those in July 1991.  

Records from the Social Security Administration were received 
in December 1995.  To the extent that these records provide 
corroboration of evidence previously of record and to the 
extent that they may be considered VA examination reports, 
they are deemed to have been of record prior to the veteran's 
death.  See Hayes v. Brown, 4 Vet. App. 353, 360-361 (1993).  
However, they provide information pertaining to the veteran's 
pulmonary status in 1977 and earlier years.  They do not 
provide information relevant to the two year period prior to 
the veteran's death.

Analysis

Periodic monetary benefits (other than insurance and 
servicemen's indemnity) under laws administered by the 
Secretary to which an individual was entitled at death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death and due and unpaid for a period not 
to exceed two years, shall, upon the death of such individual 
be paid to the surviving spouse or other appropriate party.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

In adjudicating the claim for a compensable rating for a 
pulmonary embolus, for the purpose of accrued benefits, the 
decision must be made on the basis of evidence on file at the 
time of the veteran's death, to include all VA records 
constructively in VA possession.  See 38 U.S.C. § 5121(a) 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.1000(a) (2001); and 
Hayes v. Brown, 4 Vet. App. 353 (1993) (certain records 
deemed to be in file at time of death).  Thus, the Board may 
not seek to obtain private clinical records which were not on 
file at the veteran's death or any medical opinion, even if 
from a VA source, as to the severity of the service-connected 
pulmonary embolus.  Generally see Ralston v. West, 13 Vet. 
App. 108, 113 (1999).  

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (1992).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another Diagnostic Code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

The November 1990 rating action which granted service 
connection for a pulmonary embolus assigned a noncompensable 
evaluation, effective November 26, 1988. 

During this appeal, on October 7, 1996, the criteria for the 
evaluation of pulmonary disabilities were revised.  
Generally, when the governing law or regulations change 
during the course of an appeal, the most favorable version 
will be applied.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  However, because the veteran died in 1992 and 
because any compensation paid as a result of assigning the 
service-connected pulmonary embolus a compensable rating 
would only be paid for a period of two years prior to the 
veteran's death, only the criteria in effect at his death 
govern, and not the revised criteria which became effective 
several years after his death.  

Prior to October 7, 1996, the rating criteria under 
Diagnostic Code (DC) 6600 for chronic bronchitis provided for 
a noncompensable rating when the impairment was mild with a 
slight cough, no dyspnea, and a few rales.  A 10 percent 
rating was warranted for moderate impairment with 
considerable night or morning cough, slight dyspnea on 
exercise, and scattered bilateral rales.  A 30 percent rating 
was warranted when impairment was moderately severe with a 
persistent cough at intervals throughout the day, 
considerable expectoration, considerable dyspnea on exercise, 
rales throughout the chest, and beginning chronic airway 
obstruction.  

Prior to October 7, 1996, the rating criteria under DC 6601 
for bronchiectasis provided for a 10 percent rating when the 
impairment was mild with paroxysmal cough, mostly at night or 
morning purulent expectoration.  A 30 percent rating was 
warranted when impairment was moderate with a persistent 
paroxysmal cough at intervals throughout the day, abundant 
purulent, and fetid expectoration, and slight, if any, 
emphysema or loss of weight.  

Prior to October 7, 1996, the rating criteria under DC 6602 
for bronchial asthma provided for a 10 percent rating when 
the impairment was mild with paroxysms of asthmatic type 
breathing (high pitched expiratory wheezing and dyspnea) 
occurring several times a year with no clinical findings 
between attacks.  A 30 percent rating was warranted for 
asthmatic attacks which were rather frequent (separated by 
only 10 to 14 day intervals) with moderate dyspnea on 
exertion between attacks.  A note to DC 6602, as in effect 
prior to October 7, 1996, provided that in the absence of 
clinical findings of asthma at the time of examination, a 
verified history of asthmatic attacks had to be of record.  

Prior to October 7, 1996, the rating criteria under DC 6603 
for pulmonary emphysema provided for a 10 percent rating for 
mild impairment with evidence of ventilatory impairment on 
pulmonary function tests and/or definite dyspnea on prolonged 
exertion.  A 30 percent rating was warranted when there was 
moderate impairment with moderate dyspnea occurring after 
climbing one flight of steps or walking more than one block 
on a level surface and pulmonary function tests were 
consistent with findings of moderate emphysema.  

The Board notes that prior to October 7, 1996, there was no 
specific DC for the evaluation of COPD.

It is clear that the prior to incurring a pulmonary embolus 
in 1988, in the veteran had COPD, residuals of a left lower 
lobectomy, and complications of congestive heart failure.  In 
the years before his death he had multiple instances of 
pulmonary infections which were also unrelated to his 
service-connected pulmonary embolus.  Indeed, the veteran had 
exertional dyspnea prior to sustaining the pulmonary embolus 
but he had not had paroxysms of respiratory symptoms.  

Here, pulmonary function testing prior to incurring the 
pulmonary embolus found respiratory impairment which was 
described in February 1988 as being mild.  Pulmonary function 
testing since he incurred the pulmonary embolus revealed 
respiratory impairment which was described as both mild and 
as moderate.  

In view of the foregoing and in light of the absence of other 
symptoms listed in the analogous rating criteria, the Board 
concludes that the service-connected pulmonary embolus, alone 
and without consideration of nonservice-connected disorders 
causing pulmonary impairment, was more closely productive of 
mild rather than moderate respiratory impairment.  While mild 
impairment under DC 6600 for chronic bronchitis warranted a 
noncompensable evaluation, under the other DCs in the 6600 
series impairment, mild impairment warranted a 10 percent 
schedular rating.  For these reasons, the Board concludes 
that for the purpose of accrued benefits a 10 percent 
evaluation, but no more, for a pulmonary embolus is 
warranted.  

Finally, the Board finds that there is no basis for referral 
for consideration of an extra-schedular rating in this case.  
38 C.F.R. § 3.321(b)(1).  It is not shown by objective 
evidence that service-connected pulmonary embolus required 
frequent hospitalization, markedly interfered with employment 
or otherwise presented an unusual or exceptional disability 
picture.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Brannon v. West, 12 Vet. App. 32, 35 (1998); and Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West Supp. 2001).  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5701 regarding the 
benefit-of-the-doubt doctrine").  

In reaching this decision, it is the judgment of the Board 
that the preponderance of the evidence is against the 
assignment of an evaluation in excess of 10 percent for the 
service-connected pulmonary embolus and, to this extent, 
there is no doubt to be resolved in favor of the appellant.  


ORDER

For the purpose of accrued benefits, an evaluation of 10 
percent for a pulmonary embolus is granted, subject to 
applicable laws and regulations governing the award of 
monetary benefits.  


______________________________
Shane A. Durkin
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

